MEMORANDUM **
Petitioner Marcel Dunca seeks review of a final order of the Board of Immigration Appeals affirming an immigration judge’s (IJ) decision denying his applications for asylum and withholding of deportation.
1. The Id’s adverse credibility determination is supported by substantial evidence and a sufficient statement of reasons. See Zi Lin Chen v. Ashcroft, 362 F.3d 611, 617 (9th Cir.2004) (stating that adverse credibility findings are reviewed for substantial evidence and require a statement of “specific, cogent” reasons for disbelief). These reasons included but were not limited to the discrepancy between Petitioner’s asylum application and his testimony about the nature of the alleged beating, and significantly inconsistent testimony about how often he had to visit the police station. The cited inconsistencies went to the heart of the application. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003) (stating an adverse credibility determination will be upheld if it is based on serious inconsistencies that go to the heart of the application). Furthermore, Petitioner knew, before he left Romania, that he. would have to register for mandatory military service; the IJ found that the jail term Petitioner faces upon his return *559would be imposed because of his failure to register for military service, not because of his religion, as he testified. See Padash v. INS, 358 F.3d 1161, 1167 (9th Cir.2004) (holding that universal mandatory military service did not compel a finding of a well-founded fear of persecution). Because the adverse credibility finding is supported, Petitioner’s asylum claim must fail.
2. Because the asylum claim fails, the claim for withholding of deportation necessarily fails because it requires the applicant to meet a higher burden. Id. at 1167.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.